DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 02/25/2021 regarding claims 1-47 is fully considered. Of the above claims, claims 1-9 and 17-34 have been canceled, and claims 35-47 have been newly added.
Election/Restrictions
Newly submitted claims 35-47 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons with no linking claim: 
Original claims 10-16, drawn to a process (of a method of manipulating a substrate comprising applying contact force on a top surface of the substrate to engage the substrate with the gripping member).
Newly submitted claims 35-47, drawn to a process (of a method of manipulating a substrate comprising activating a drive assembly to position a gripping member adjacent to the bottom surface of the substrate or contacting the at least one gripping member with a bottom side of the substrate).
Inventions A and B are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 13 objected to because of the following informalities: “a bottom surface” and “a gripping member” recite previously mentioned limitations.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “a bottom surface” and “a gripping member” recite previously mentioned limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisec (US 4,667,555).
Regarding claim 10, a method of manipulating a substrate (plate glass 2), comprising:
placing the substrate over a gas cushion table (air cushion can be produced between glass sheet 2 and the surface 3 of the cutting table 1), where an edge of the substrate is aligned with a holder assembly along one side of the gas cushion table (edge of glass sheet 2 is aligned with suction cups 12, 13);
bringing a bottom surface of the substrate in vertical proximity to a gripping member of the holder assembly (when glass sheet 2 is carried by the suction cups 12, 13, the bottom surface of glass sheet 2 is brought in vertical proximity to the suction cups 12, 13);
applying suction through the gripping member (suction cups can be connected to at least one vacuum source); and
contact force on a top surface of the substrate to engage the substrate with the gripping member (when the suction cups 12, 13 carry the glass sheet, contact force is applied on the top surface of the glass sheet 2).
Regarding claim 11, applying contact force on a top surface of the substrate further comprises moving a force applicator to a pressing position of the holder assembly (post of compressed-air cylinder 16 is moved to lower position so that suction cups 12, 13 press against glass sheet 2), and further comprising removing the force applicator from the top surface of the substrate (post of compressed-air cylinder 16 can be raised after the suction cups 12, 13 release the top surface of the glass sheet 2).
Regarding claim 12, applying suction through the gripping member is subsequent to aligning the edge of the substrate with the holder assembly (suction cups 12, 13 suction up glass sheet subsequent to the glass sheet 2 being aligned underneath the suction cups 12, 13).
Regarding claim 13, bringing the bottom surface of the substrate in vertical proximity to the gripping member further comprises moving the substrate laterally over the gas cushion table (glass sheet 2 is moved laterally on the cutting table 1 to be underneath the suction cups 12, 13).
Regarding claim 14, bringing the bottom surface of the substrate in vertical proximity to the gripping member further comprises moving the gripping member laterally to a position below the substrate (guide means 5 moves suction cups 12, 13 in directions 6).
Regarding claim 15, aligning the substrate over the gas cushion table (glass sheet 2 is aligned over the cutting table 1).
claim 16, holding the substrate over the gas cushion table in an aligned position prior to applying suction through the gripping member (suction cups 12, 13 are lowered to contact the glass sheet prior to suction being applied).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KENDRICK X LIU/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853